[ex10f12311710k001.jpg]
EXHIBIT 10(f) TRUST AGREEMENT FOR THE TCF 401K SUPPLEMENTAL PLAN THIS AGREEMENT
is made this 19th day of October, 2017 by and between TCF Financial Corporation,
corporation organized under the laws of the State of Delaware and having its
principal office and place of business in 200 Lake Street East, Wayzata, MN
55391 (the "Company") and Reliance Trust Company, a trust organization under the
laws of Georgia and having its principal office and place of business in
Atlanta, Georgia, as trustee (the “Trustee”). RECITALS WHEREAS, the Company has
adopted the TCF 401K Supplemental Plan which is an unfunded executive benefit
plan providing deferred compensation benefits to a select group of its
management or highly compensated employees (the “Plan”); and WHEREAS, the Plan
contemplates that employees of the Company may become participants in the Plan;
and WHEREAS, the Company has incurred or expects to incur liability under the
terms of the Plan with respect to the employees who participate in the Plan (the
“Participants”); and WHEREAS, the Company has established a trust (the "Trust")
and wishes to continue to contribute to the Trust assets that shall be held
therein, subject to the claims of the Company's creditors in the event of the
Company's insolvency, as herein defined, until paid to the Plan participants and
their beneficiaries in such manner and at such times as specified in the Plan or
paid to the Company in accordance herewith; and WHEREAS, it is the intention of
the parties that the Trust shall constitute an unfunded arrangement and shall
not affect the status of the Plan as an unfunded Plan maintained for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees according to Title I of the Employee Retirement Income
Security Act of 1974 as amended; and WHEREAS, it is the intention of the Company
to make contributions to the Trust to provide a source of funds to assist it in
the meeting of its liabilities under the Plan. WHEREAS, the Company may
designate one or more agents, to perform certain recordkeeping, administrative,
investment, custodial and other services with respect to the Plan, and may
authorize such an agent to direct the Trustee as provided for herein and defined
in Section 1(f). NOW, THEREFORE, the parties do hereby establish and continue
the Trust and agree that the Trust shall be comprised, held and disposed of as
follows: Section 1. ESTABLISHMENT OF TRUST



--------------------------------------------------------------------------------



 
[ex10f12311710k002.jpg]
2 (a) The Company hereby deposits with Trustee in trust $100.00, which shall
become the principal of the Trust to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement. The Company shall have the
right to make additional deposits from time to time in its sole discretion. (b)
The Trust hereby established shall only be revocable as expressly provided in
Section 13. (c) The Trust is intended to be a grantor trust, of which the
Company is the grantor, within the meaning of Subpart E, part I, subchapter J,
chapter I, subtitle A of the Internal Revenue Code of 1986, as amended (the
“Internal Revenue Code”), and shall be construed accordingly. (d) The
Participants and their beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Plan and this Trust Agreement shall be mere unsecured contractual
rights of the Participants and their beneficiaries against their Employer. Any
assets held by the Trust will be subject to the claims of the Company's general
creditors under federal and state law in the event of Insolvency, as defined in
Section 3(a) herein. (e) The Trustee agrees to accept additional deposits made
by the Company pursuant to Section 1 (a) hereof, and contributions that are paid
to it by the Company in accordance with the terms of this Trust Agreement. Such
additional deposits and contributions shall be in cash or in such other form
that may be acceptable to the Trustee, including but not limited to policies of
life insurance. The Trustee shall have no duty to determine or collect
contributions under the Plan and shall have no responsibility for any property
until it is received and accepted by the Trustee. The Company shall have the
sole duty and responsibility for the determination of the accuracy and
sufficiency of the deposits and contributions to be made under the Plan, the
transmittal of the same to the Trustee and compliance with any statute,
regulation or rule applicable to contributions. (f) Company shall furnish the
Trustee with a written list of the names, signatures and extent of authority of
all persons authorized to direct Trustee and otherwise act on behalf of the
Company and the Participants under the terms of this Trust Agreement
(“Authorized Agents”). The Trustee shall be entitled to rely on and shall be
fully protected in acting upon direction from Authorized Agents until notified
in writing by the Company, as appropriate, of a change of the identity of an
Authorized Agent. Section 2. PAYMENTS TO PARTICIPANTS AND THEIR BENEFICIARIES
(a) From time to time, the Company or its Authorized Agents may deliver to the
Trustee a schedule (the “Payment Schedule”) that indicates the amounts payable
in respect of each Participant (and his or her beneficiaries), that provides a
formula or other instructions for determining the amounts payable, the form in
which such amounts are to be paid (as provided for or available under the Plan),
and the time of commencement for payment of such amounts. Except as otherwise
provided herein, the Trustee shall make payments to the Participants and their
beneficiaries in accordance with such Payment Schedule. The Trustee shall make
provision for the reporting and withholding of any federal, state or local taxes
that may be required to be withheld with respect to the payment of benefits
pursuant to the terms of the Payment Schedule and shall pay amounts withheld to
the appropriate taxing authorities or determine that such amount have been
reported, withheld and paid by the Company. If the principal of the Trust, and
any earnings thereon, are not sufficient to make payments of benefits in
accordance with the terms of the Payment Schedule, the Company shall make the
balance of each such payment as it falls due. The Trustee shall notify the
Company where principal and earnings are not sufficient. (b) Upon the receipt by
the Trustee of (i) a written notice from the Company, indicating that the Plan
has been completely terminated and (ii) a Payment Schedule, indicating how
payments shall be made as a result of the termination of the Plan, the Trustee
shall pay to each Participant his or her account balance under the Plan in
accordance with the terms of such Payment Schedule. Notwithstanding the
foregoing, upon the termination of the Plan the Company shall be entitled to
make payment of benefits directly to the Participant or their beneficiaries in
accordance with subsection (e) below. (c) The Company hereby agrees that the
Authorized Agents (as defined Section 1(f)) shall have the exclusive
responsibility, and the Trustee shall not have any responsibility or duty under
this Trust Agreement for determining that the Payment Schedule is in accordance
with the terms of the Plan and applicable law, including without limitation, the
amount, timing or method of payment and the identity of each person to whom such
payments shall be made. The Trustee shall have no responsibility or duty to
determine the tax effect of any payment or to see to the application of any
payment. (d) The entitlement of a Participant or his or her beneficiaries to the
benefits under the Plan shall be determined by the Company or such Authorized
Agent as it shall designate under the Plan, and any claim for such benefits
shall be considered and reviewed under the procedures set out in the Plan.



--------------------------------------------------------------------------------



 
[ex10f12311710k003.jpg]
3 (e) The Company may make payment of benefits directly to the Participants or
their beneficiaries as they become due under the terms of the Plan. The Company
shall notify the Trustee of its decision to make payment of benefits directly to
Participants or their beneficiaries. If the Company makes payments according to
this subsection the Company shall make provision for the reporting and
withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay amounts withheld to the appropriate taxing authorities. (f)
In accordance with the procedures mutually acceptable to the Company and
Trustee, all directions and instructions to the Trustee from an Authorized
Agent, including but not limited to the Payment Schedule, shall be in writing,
transmitted by mail or by facsimile or shall be an electronic transmission,
provided the Trustee may, in its discretion, accept oral directions and
instructions and may require confirmation in writing (“Authorized
Instructions”). Section 3. TRUSTEE RESPONSIBILITY REGARDING PAYMENT TO TRUST
BENEFICIARY WHEN COMPANY IS INSOLVENT (a) The Trustee shall cease payment of
benefits to the Participants who are current or former employees of the Company
and their beneficiaries if it receives notice that the Company is Insolvent. The
Company shall be considered “Insolvent” for purposes of this Trust Agreement if
(i) the Company is unable to pay its debts as they become due, or (ii) the
Company is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code. (b) At all times during the continuance of this Trust, as
provided in Section 1(d) hereof, the principal and income of the Trust shall be
subject to claims of general creditors of the Company under federal and state
law as set forth below. (i) The Board of Directors and the Chief Executive
Officer of the Company shall have the duty to inform the Trustee in writing of
the Company's Insolvency. If a person claiming to be a creditor of the Company
alleges in writing to the Trustee that the Company has become Insolvent, the
Trustee shall determine whether the Company is Insolvent and, pending such
determination, the Trustee may discontinue payment of benefits to the
Participants or their beneficiaries. (ii) Unless the Trustee has actual
knowledge of the Company's Insolvency, or has received notice from the Company
or a person claiming to be a creditor alleging that the Company is Insolvent,
the Trustee shall have no duty to inquire whether the Company is Insolvent. The
Trustee may in all events rely on such evidence concerning the Company's
solvency as may be furnished to the Trustee and that provides the Trustee with a
reasonable basis for making a determination concerning the Company's solvency.
(iii) If at any time the Trustee has determined that the Company is Insolvent,
the Trustee shall discontinue payments of benefits to the Participants and their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company's general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of the Participants or their beneficiaries to pursue their
rights as general creditors of the Company with respect to benefits due under
the Plan or otherwise. (iv) The Trustee shall resume the payment of benefits to
the Participants or their beneficiaries in accordance with Section 2 of this
Trust Agreement only after the Trustee has determined that the Company is not
Insolvent (or is no longer Insolvent). The Trustee may rely on evidence
concerning Insolvency as may be furnished to the Trustee and that provides the
Trustee with a reasonable basis for making a determination concerning
Insolvency. If there is a dispute about Insolvency, the Trustee shall have the
right to require the Company to employ and pay for the services of an
independent expert to render a written opinion to the Trustee addressing the
question of Insolvency. (c) Provided that there are sufficient assets, if the
Trustee discontinues the payment of benefits from the Trust pursuant to Section
3(a) and (b) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to the Participants or their beneficiaries according to the terms of the
Plan for the period of such discontinuance, less the aggregate amount of any
payments made to Participants or their beneficiaries by the Company in lieu of
the payments provided for hereunder during any such period of discontinuance.
The Trustee may require a new Payment Schedule from the Company in such event.



--------------------------------------------------------------------------------



 
[ex10f12311710k004.jpg]
4 Section 4. PAYMENTS TO COMPANY (a) Except as provided in Sections 3, 13, and
in this Section 4(b), the Company shall not have the right or the power to
direct the Trustee to return to the Company or to divert to others any of the
Trust assets before all payment of benefits have been made to Participants or
their beneficiaries pursuant to the terms of the Plan. (b) In the event the
Company makes payment of benefits directly pursuant to Section 2(e) hereof, the
Company may file proof of such payment with the Trustee and request to be
reimbursed for said payment. The Trustee shall reimburse the Company for amounts
not exceeding the Company’s costs of making Plan payments. The Trustee shall not
be obligated to verify the amount of payment beyond receipt of reasonable proof
(e.g. cancelled check). Section 5. INVESTMENT AUTHORITY (a) The Trustee shall
invest and reinvest the principal and income of the Trust as directed by Company
or its properly designated Authorized Agent which directions may be changed from
time to time. To the maximum extent permitted by law, the Trustee shall have no
duty or responsibility (i) to advise with respect to, or inquire as to the
propriety of, any such investment direction or (ii) for any investment decisions
made with respect to the Trust by the Company. In the absence of investment
direction, the Trustee shall have no obligation to invest Trust assets, but may
invest Trust assets in any manner permitted under Section 5(d). (b) The Trustee
may invest in securities (including stock or rights to acquire stock) or
obligations issued by the Company. All rights associated with assets of the
Trust shall be exercised by the Trustee and shall in no event be exercised by or
rest with Plan participants, except that voting rights with respect to Trust
assets will be exercised by the Company, unless an investment adviser has been
appointed pursuant to Section 5(a) and voting authority has been delegated to
such investment adviser. (c) The Company shall have the right at any time, and
from time to time in its sole discretion, to substitute assets of equal fair
market value, for any asset held by the Trust. This right is exercisable by the
Company in a non-fiduciary capacity without the approval or consent of any
person in a fiduciary capacity. (d) In administering the Trust and carrying out
the instructions of the Company in accordance with Section 5(a) above, the
Trustee shall be specifically authorized to: (i) To invest and reinvest the
Trust assets, together with the income therefrom, in common stock, preferred
stock, convertible preferred stock, bonds, debentures, convertible debentures
and bonds, mortgages, notes, commercial paper and other evidences of
indebtedness (including those issued by the Trustee), shares of mutual funds,
guaranteed investment contracts, bank investment contracts, other securities,
policies of life insurance, other insurance contracts, annuity contracts,
options, options to buy or sell securities or other assets, and all other
property of any type (personal, real or mixed, and tangible or intangible); (ii)
To deposit or invest all or any part of the assets of the Trust in savings
accounts or certificates of deposit or other deposits in a bank or savings and
loan association or other depository institution, provided such deposits bear a
reasonable interest rate; (iii) To submit or cause to be submitted to the
Company, all information received by the Trustee regarding ownership rights
pertaining to property held in the Trust; (iv) To hold, manage, improve, repair
and control all property, real or personal, forming part of the Trust; to sell,
convey, transfer, exchange, partition, lease for any term, even extending beyond
the duration of this Trust, and otherwise dispose of the same from time to time;
(v) To make, execute and deliver any and all documents, agreements or other
instruments in writing as are necessary or desirable for the accomplishment of
any of the powers and duties set forth in this Trust Agreement; (vi) To hold in
cash, without liability for interest, such portion of the Trust as is pending
investment, or payment of expenses, or the distribution of benefits; (vii) To
take such actions as may be necessary or desirable to protect the Trust from
loss due to the default on mortgages held in the Trust including with the
consent of an Authorized Party the appointment of agents or trustees in such
other jurisdictions as may seem desirable, the transfer of property to such
agents or trustees as is necessary, or the grant to such agents such powers as
are necessary or desirable to protect the Trust. (viii) To vote in person or by
general or limited proxy, as directed by an Authorized Party, any securities in
which the Trust is invested and similarly to exercise, personally or by



--------------------------------------------------------------------------------



 
[ex10f12311710k005.jpg]
5 general or limited power of attorney, as directed by an Authorized Party, any
right appurtenant to any authorized investment held in the Trust. (ix) To
maintain accounts at, execute transactions through, and lend on an adequately
secured basis stocks, bonds or other securities to, any brokerage or other firm,
including any firm which is an affiliate of Trustee; (x) To exercise all of the
further rights, powers, options and privileges granted, provided for, or vested
in trustees generally under the laws of the state in which the Trustee has its
principal place of business so that the powers conferred upon the Trustee herein
shall not be in limitation of any authority conferred by law, but shall be in
addition thereto. (e) The Trustee may exercise the powers described in this
Section 5(d) with or without Authorized Instructions, but where the Trustee acts
on Authorized Instructions, the Trustee shall be fully protected as described in
Section 9. Section 6. ADDITIONAL POWERS OF TRUSTEE. (a) To the extent necessary
or which it deems appropriate to implement its powers under Section 5 or
otherwise to fulfill any of its duties and responsibilities as Trustee of the
Trust, the Trustee shall have the following additional powers and authority: (i)
To register securities, or any other property, in its name or in the name of any
nominee, including the name of any affiliate or the nominee name designated by
any affiliate, with or without indication of the capacity in which property
shall be held, or to hold securities in bearer form and to deposit any
securities or other property in a depository or clearing corporation; (ii) Upon
receiving the consent of an Authorized Party, to designate and engage the
services of, and to delegate powers and responsibilities to, such agents,
representatives, advisers, counsel and accountants as the Trustee considers
necessary or appropriate and, as part of its expenses under this Trust
Agreement, to pay their reasonable expenses and compensation; (iii) To make,
execute and deliver, as Trustee, any and all deeds, leases, mortgages,
conveyances, waivers, releases or other instruments in writing necessary or
appropriate for the accomplishment of any of the powers listed in this Trust
Agreement; and (iv) Generally to do all other acts which the Trustee deems
necessary or appropriate for the protection of the Trust. (v) The Trustee at the
direction of the Company may appoint a Custodian, acceptable to the Company, to
safeguard the assets of the Trust. The Company hereby authorizes and directs the
Trustee to enter into such agreements with the Custodian as may be necessary to
establish an account with the Custodian. For administrative purposes,
contributions deposited to the appointed Custodian shall be deemed as
contributions deposited with the Trustee on behalf of the Trust. Section 7.
DISPOSITION OF INCOME. During the term of this Trust, all income received by the
Trust, net of expenses and taxes, shall be accumulated and reinvested. Section
8. ACCOUNTING BY TRUSTEE. (a) The Trustee shall keep accurate and detailed
records of all investments, receipts, disbursements, and all other transactions
required to be made, including such specific records as shall be agreed upon in
writing between the Company and the Trustee. Within 90 days following the close
of each calendar quarter, or at such other additional times as may be reasonably
requested by the Company, and within 90 days after removal or resignation of the
Trustee, the Trustee shall deliver to the Company a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation, setting
forth all investments, receipts, disbursements and other transactions effected
by it, including a description of all securities and investments purchased and
sold with the cost or net proceeds of such purchases or sales (accrued interest
paid or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be. (b) The Trustee shall be
entitled to rely on the Recordkeeper (the provider of recordkeeping services for
the Plan Administrator) or the Custodial Agent (the custodian of investments),
if any other than Trustee, for the maintenance and provision of all records
specified in this Section 8.



--------------------------------------------------------------------------------



 
[ex10f12311710k006.jpg]
6 Section 9. RESPONSIBILITY AND INDEMNITY OF THE TRUSTEE. (a) The Trustee shall
act with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent person acting in like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims, provided, however, that the Trustee shall incur no liability to any
person for any action taken pursuant to a direction, request or approval given
by the Company or its Authorized Agent which is contemplated by, and in
conformity with, the terms of the Plan(s) and this Trust and is given in writing
by the Company or in such other manner prescribed by the Trustee. In the absence
of direction, request or approval from the Company, the Trustee shall also incur
no liability to any person for any failure to perform an act not contemplated by
or in conformity with, the terms of this Trust. In the event of a dispute
between the Company and a party, the Trustee may apply to a court of competent
jurisdiction to resolve the dispute. (b) The Company hereby indemnifies the
Trustee and each of its affiliates (collectively, the "Indemnified Parties")
against, and shall hold them harmless from, any and all loss, claims, liability,
and expense, including reasonable attorneys' fees, imposed upon or incurred by
any Indemnified Party as a result of any acts taken, or any failure to act, in
accordance with the directions from the Company or any designee of the Company
including Authorized Agents, or by reason of the Indemnified Party's good faith
execution of its duties with respect to the Trust, including, but not limited
to, its holding of assets of the Trust. The Company's obligations in the
foregoing regard shall be satisfied promptly by the Company, provided that in
the event the loss, claim, liability or expense involved is determined by a no
longer appealable final judgment entered in a lawsuit or proceeding to have
resulted from the negligence or misconduct of the Trustee, the Trustee shall
promptly on request thereafter return to the Company any amount previously
received by the Trustee under this Section 9(b) with respect to such loss,
claim, liability or expense. If the Company does not pay such costs, expenses
and liabilities in a reasonably timely manner, the Trustee may obtain payment
from the Trust without direction from the Company. (c) The Trustee shall incur
no liability to anyone for any action that it or the Custodian as its delegate
takes pursuant to a direction, request or approval given by the Company,
Authorized Agents, Participants, the Investment Committee, the Administrator or
by any other party (including, without limitation, the Recordkeeper and any of
its agents) to whom authority to give such directions, requests or approvals is
delegated under the powers conferred upon the Company, Participants, the
Investment Committee, the Administrator or such other party under this
Agreement. (d) The Trustee, upon receipt of the consent of an Authorized Agent,
at the expense of the Trust or the Company, may consult with legal counsel (who
may also be counsel for Company generally) with respect to any of its duties or
obligations hereunder and may rely on any determination made by such agents and
information provided to it by the Company. (e) The Trustee, upon receipt of the
consent of an Authorized Agent, may hire agents, accountants, actuaries,
investment advisers, financial consultants or other professionals to assist it
in performing any of its duties or obligations hereunder. (f) The Trustee shall
have, without exclusion, all powers conferred on the Trustee by applicable law,
unless expressly provided herein. (g) Notwithstanding any powers granted to the
Trustee pursuant to this Trust Agreement or applicable law, the Trustee shall
not have any power that could give this Trust the objective of carrying on a
business and dividing the gains therefrom, within the meaning of section
301.7701-2 of the Procedure and Administrative Regulations promulgated pursuant
to the Internal Revenue Code. (h) The Trustee shall not be liable for any
expense, loss, claim or damage (including counsel fees) suffered by the
Participants arising out of or caused by any delay in, or failure of,
performance by the Trustee, in whole or in part, arising out of, or caused by,
circumstances beyond the Trustee’s control, including without limitation: acts
of God, interruption, delay in, or loss (partial or complete) of electrical
power or external computer (hardware or software) or communication services
(including access to book-entry securities systems maintained by Federal Reserve
Bank of New York and/or any clearing corporation); act of civil or military
authority; sabotage; natural emergency; epidemic; war or other government
actions; civil disturbance; flood, earthquake, fire, other catastrophe; strike
or other labor disturbance by employees of nonaffiliates; governmental,
judicial, or self regulatory organization order, rule or regulation; riot;
energy or natural resource difficulty or shortage; and inability to obtain
materials, equipment or transportation. (i) If (1) there is any disagreement or
dispute in connection with the Trust or the subject matter hereof, including any
dispute between the Trustee, the Company, Authorized Agent or any Participant,
or between the Company, Authorized Agent and, any Participant or any person not
a party to the Trust or (2) there are adverse or inconsistent claims or demands
upon, or inconsistent with instructions to the Trustee, or (3) the Trustee in
good faith is in doubt as to what action to take pursuant to the Trust,



--------------------------------------------------------------------------------



 
[ex10f12311710k007.jpg]
7 the Trustee may at its election refuse to comply with any such claims, demands
or instructions, or refuse to take any other action pursuant to this Trust until
(i) the rights of all persons involved in the dispute have been fully and
finally adjudicated by a court of competent jurisdiction or the Trustee has
resolved any such doubts to its good faith satisfaction; or (ii) all disputes
have been resolved between the persons involved and the Trustee has received
written notice thereof satisfactory to it from all such persons. Without
limiting the generality of the foregoing, the Trustee may at its election
interplead the subject matter of this Trust Agreement with a court of competent
jurisdiction, or commence judicial proceedings for a declaratory judgment, and
the Trustee shall be entitled to recover from the Company or the Trust, both
collectively and individually, the Trustee’s attorneys’ fees, expenses and costs
in connection with any such interpleader or declaratory judgment action (j) The
Trustee is not a party to, and has no duties or responsibilities under, the Plan
other than those that may be expressly contained in this Trust Agreement. In any
case in which a provision of this Trust Agreement conflicts with any provision
of the Plan, the Plan shall control. The Trustee shall have no duties,
responsibilities or liability with respect to the acts or omissions of any prior
or successor trustee. Section 10. COMPENSATION AND EXPENSES OF TRUSTEE (a) The
Company shall pay all administrative and Trustee's fees and expenses under this
Trust Agreement as mutually agreed and, if not so paid, such fees and expenses
may be withdrawn from the Trust by the Trustee. If the Trustee advances cash or
securities for any purpose, including the purchase or sale of foreign exchange
or of contracts for foreign exchange, or in the event that the Trustee shall
incur or be assessed taxes, interest, charges, expenses, assessments, or other
liabilities in connection with the performance of this Trust Agreement, except
such as may arise from its own negligent action, negligent failure to act or
misconduct, any property at any time held for the Trust shall be security
therefor and the Trustee shall be entitled to collect from the Company or, if
not paid, from the Trust sufficient cash for reimbursement of such taxes,
interest, charges, expenses, assessments or other liabilities. If cash is
insufficient, the Trustee may dispose of the assets of the Trust to the extent
necessary to obtain the aforesaid reimbursement. To the extent the Trustee
advances funds to the Trust for disbursements or to effect the settlement of
purchase transactions, the Trustee shall be entitled to collect from the Company
or, if not so paid, from the Trust either (i) with respect to domestic assets,
an amount equal to what would have been earned on the sums advanced (an amount
approximating the “federal funds” interest rate) or (ii) with respect to
non-domestic assets, the rate applicable to the appropriate foreign market.
Section 11. RESIGNATION AND REMOVAL OF TRUSTEE (a) The Trustee may resign at any
time by written notice to the Company, which shall be effective 30 days after
receipt of such notice unless the Company and the Trustee agree otherwise. (b)
The Trustee may be removed by the Company on 60 days notice or upon shorter
notice accepted by the Trustee. (c) Upon resignation or removal of the Trustee
and appointment of a successor trustee, all assets shall subsequently be
transferred to the successor trustee. The transfer shall be completed within 120
days after receipt of notice of resignation, removal or transfer, unless the
Company extends the time limit. (d) If the Trustee resigns or is removed, a
successor shall be appointed, in accordance with Section 12 hereof, by the
effective date of resignation or removal under paragraphs (a) or (b) of this
Section. If no such appointment has been made, the Trustee may apply to a court
of competent jurisdiction for appointment of a successor or for instructions.
All expenses of the Trustee in connection with the proceeding shall be allowed
as administrative expenses of the Trust. Section 12. APPOINTMENT OF SUCCESSOR.
(a) If the Trustee resigns or is removed in accordance with Section 11(a) or (b)
hereof, subject to the requirements of Section 11, the Company may appoint any
third party, such as a bank trust department or other entity that may be granted
corporate trustee powers under state law, as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new trustee, who shall have all of the rights and powers of the
former trustee, including ownership rights in the Trust assets. The former
trustee shall execute any instrument necessary or reasonably requested by the
Company or the successor trustee to evidence the transfer. (b) The successor
trustee need not examine the records and acts of any prior trustee and may
retain or dispose of existing Trust assets, subject to Sections 8 and 9 hereof.
The successor trustee shall not be responsible for and the Company shall
indemnify and defend the successor trustee from any claim or liability resulting
from any action or inaction of any prior trustee or from any other past event,
or any condition existing at the time it becomes successor trustee. Section 13.
AMENDMENT OR TERMINATION



--------------------------------------------------------------------------------



 
[ex10f12311710k008.jpg]
8 (a) This Trust Agreement may be amended by a written instrument executed by
the Trustee and the Company. Notwithstanding the foregoing, no such amendment
shall conflict with the terms of the Plan without the written consent of all
Participants and any eligible survivor of such Participants, who have any
benefits accrued under this Trust. (b) Following a Change in Control, the Trust
shall not terminate until the date on which Participants and their Beneficiaries
have received all of the benefits due to them under the terms and conditions of
the Plan. (c) The Trust shall not terminate until the date on which the
Participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan. Upon termination of the Trust, any assets remaining in
the Trust shall be returned to the Company. (d) Upon written approval of the
Participants or beneficiaries entitled to payment of benefits pursuant to the
terms of the Plan, the Company may terminate this Trust prior to the time all
benefit payments under the Plan have been made. All assets in the Trust at
termination shall be returned to the Company. Section 14. MISCELLANEOUS. (a) Any
provision of this Trust Agreement prohibited by law shall be ineffective to the
extent of any such prohibition, without invalidating the remaining provisions
hereof. (b) Benefits payable to Participants and their beneficiaries under this
Trust Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal equitable process. (c) This Trust Agreement shall be
governed by and construed in accordance with the laws of the State of Georgia.
(d) For purposes of this Trust Agreement, a Change in Control is determined
pursuant to the definition identified in governing plan document. (e) Neither
the Company nor the Trustee may assign this Trust Agreement without the prior
written consent of the other. This Trust Agreement shall be binding upon, and
inure to the benefit of, the Company, the Trustee and their respective
successors and permitted assigns. Any entity, which shall by merger,
consolidation, purchase, or otherwise, succeed to substantially all the trust
business of the Trustee shall, upon each succession and without any appointment
or other action by the Company, be and become successor trustee hereunder, upon
notification to Company. (f) The provisions of this Trust Agreement are intended
to benefit only the parties hereto, their respective successors and assigns, and
the Participants and their beneficiaries under the Plan. There are no other
third party beneficiaries. (g) The Company and the Trustee hereby each
represents and warrants to the other that it has full authority to enter into
this Trust Agreement upon the terms and conditions hereof and that the
individual executing this Trust Agreement on its behalf has the requisite
authority to bind the Company or the Trustee to this Trust Agreement. (h) This
Trust Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and such counterparts shall constitute but one and
the same instrument and may be sufficiently evidenced by one counterpart.
Section 15. EFFECTIVE DATE The effective date of this Trust Agreement shall be
November 1, 2017.



--------------------------------------------------------------------------------



 
[ex10f12311710k009.jpg]
EXHIBIT 10(f) [Signature Page to Reliance Trust Agreement] IN WITNESS WHEREOF,
the Company and the Trustee have executed this Trust Agreement each by action of
a duly authorized person. TCF FINANCIAL CORPORATION (Company) By: /s/ Yvonne K.
Franzese (Signature) Name/Title: Yvonne K. Franzese, Executive Vice President
Date: October 19, 2017 RELIANCE TRUST COMPANY (Trustee) By: /s/ Christine Phelps
(Signature) Name/Title: Christine Phelps, Vice President Date: October 31, 2017



--------------------------------------------------------------------------------



 